DETAILED ACTION
This Office action is in response to the application filed on 16 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the controller is configured to, “place the interrupting device in the reset condition upon identifying the impulse condition”; claim 7 recites the controller being configured to, “place the interrupting device in the reset condition upon identifying the volatility condition.” For reasons explained below, it appears that “reset condition” is a typographical or clerical error in these limitations and that they should instead read, “tripped condition”. 
It is noted that “reset condition” is defined in both claims 5 and 7 as well as the specification at [0003] to mean a condition in which the line terminal(s) is/are electrically connected to the load terminal(s). On the other hand, the “tripped condition” is defined to mean a condition in which the line terminal(s) is/are electrically disconnected from the load terminal(s).
While it is noted that the specification for the instant application describes the above-quoted feature of claims 5 and 7 in paragraphs [0006] and [0007], in several other places the impulse and volatility conditions are described as being indicative of arcing in the protected circuit - see at least [0003], [0040], [0043], [0044], [0047], and Fig. 15. These portions teach that the controller is configured to interrupt the current, or in other words to place the interrupting device into the tripped condition, subsequent to identifying either the impulse or the volatility condition. 
Aside from paragraphs [0006]-[0007] as mentioned above, no other portion of the disclosure was found to describe an embodiment where the device is placed into the reset condition (connecting the line and load terminals, or in other words allowing current to flow) based on identification of an impulse or volatility condition. Moreover, one of ordinary skill in the art would presume that in order to be placed into the reset condition, the interrupting device would have to be in the tripped condition initially, in which case it is not explained how the controller of the invention can sense a current flowing through the circuit if the line terminal is disconnected form the load terminal.
Additionally, the description in [0006]-[0007] appears to be newly inserted into the disclosure and does not appear in the parent applications to which priority benefit is claimed for the present application as a continuation.
In light of the above points, Examiner concludes that the recitations as found in claims 5 and 7 and the substantially identical language inserted into the specification are most reasonably and simply explained as being clerical errors. It is also noted that to interpret and examine the claims exactly as filed would only raise additional issues in terms of enablement and the effective filing date of the claimed inventions, without advancing prosecution.
Therefore, Examiner has interpreted claims 5 and 7 as though “reset condition” as found in the second-to-last line of each claim instead reads, “tripped condition”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elms et al. (US 2007/0086124; hereinafter “Elms”).
In re claim 1, Elms discloses a wiring device (Fig. 3) comprising: 
an interrupting device (14) electrically connecting one or more line terminals (6) to one or more load terminals (8) when the interrupting device is in a reset condition (i.e., in a condition when the circuit is operational before any condition has caused the breaker to be tripped: see [0043]-[0044]) and disconnecting the line terminals from the load terminals when the interrupting device is in a tripped condition (id.); and 
a controller (including at least 18, 48, 24, 26) having an electronic processor and a memory (see [0046]), the controller configured to 
monitor a current of the one or more line terminals ([0046]), 
identify a presence of an in-rush condition ([0054]-[0055]), wherein an in-rush of the current exists when the one or more cycles of current conform with a decay progression envelope (id.: the recited decay progression envelope for just one cycle of the current is interpreted to correspond to Elms’ single-cycle 10A threshold, which is used to set the current inrush detector flag and thus identify an inrush condition; see also [0013]), and 
prevent the tripped condition upon identifying the in-rush condition ([0054]-[0055] and [0057]).
In re claim 2, Elms discloses wherein the tripped condition is prevented for a predetermined time period upon identifying the in-rush condition ([0057]).

Claims 5-9, as far as they are presently understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty (US 2010/0033888; hereinafter “Dougherty”).
In re claims 5 and 7, Dougherty discloses a wiring device (Fig. 1) comprising: an interrupting device (32) electrically connecting one or more line terminals (28) to one or more load terminals (30) when the interrupting device is in a reset condition ([0023] – connected state) and disconnecting the line terminals from the load terminals when the interrupting device is in a tripped condition (id. – open state); and a controller (36) having an electronic processor and a memory (40 – see [0024]-[0026]), the controller configured to monitor a current of the one or more line terminals (via sensor 38: [0024]), identify a presence of an impulse condition and/or volatility condition (impulse condition and volatility condition are interpreted in light of the specification to mean conditions which may be indicative of an arc occurring; see Abstract and Fig. 2), wherein the impulse condition and/or volatility condition is identified by determining a root-mean-square (RMS) value of at least one cycle of the current of the one or more line terminals ([0035]), and place the interrupting device in the [tripped] condition upon identifying the impulse condition and/or volatility condition ([0031]).
In re claims 6 and 8, Dougherty discloses wherein the impulse condition and volatility condition are further identified by determining when the RMS value of at least one cycle of current has crossed a threshold (Fig. 2 – 57; see [0031]), and a magnitude of change in a RMS value between a first cycle of the current and a second cycle of the current is greater than a second threshold (i.e., the threshold for RMS current is set in parallel by the stable current process 42 in Fig. 2, and is adjusted in part when a cycle-to-cycle change in the RMS current value is above a threshold – see [0029] and [0031]).
In re claim 9, Dougherty discloses wherein the volatility condition is identified by the controller further being configured to: determine a volatility of the current exists when a magnitude of change in current from a first cycle to a second cycle falls outside a range of acceptance ([0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,183,831. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in the instant application’s claims may be found recited in a corresponding claim of the patent. As such, the present claims are within the scope of and effectively anticipated by the patented claims.
For instance, the limitations of claim 1 of this application are found in claim 1 of the patent. It is noted that in the instant claim 1, “prevent the tripped condition” is the equivalent to, “prevent the output of the fault detection signal” as recited in the patented claim 1, since the claim also specifies that it is the fault detection signal that may place the device in the tripped condition.
Using substantially similar analyses as explained above, the instant independent claim 3 is also found to be within the scope of claim 1 of the patent, whereas instant claims 5 and 7 are both found within the scope of claim 3 of the patent. Finally, the limitations recited in dependent claims 2, 4, 6, and 8-10 of the present application are also to be found recited in one or more of the independent or dependent claims in the patent.

Allowable Subject Matter
Claims 3 and 4 would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection presented above.
Claim 10 would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3 and 4, the prior art of record fails to disclose or suggest the wiring device, particularly including, “a controller having an electronic processor and a memory, the controller configured to monitor a current of the one or more line terminals, identify a presence of a steady-state condition, wherein a steady-state of the current exists when the one or more cycles of current conform to both a range of allowable variation in RMS value and an envelope of acceptable variation in correlation coefficient value, and prevent the tripped condition upon identifying the steady-state condition”. For instance, Elms, as cited above in this Office action, discloses a controller for detecting a steady-state condition in a similar manner as in claim 3, but it enables rather than prevents the tripped condition as a response ([0055]).
With respect to claim 10, the prior art of record fails to disclose or suggest the wiring device, particularly including, “wherein the range of acceptance is determined from the magnitude of change in RMS value of the current of the previous one or more cycles” in combination with the remaining limitations as required by claim 10 and its parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of arc fault detectors with prevention of nuisance tripping based on conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached Monday-Friday, 8:00 AM - 4:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED E FINCH III/Primary Examiner, Art Unit 2838